 Case 9:20-cr-00057-RC-ZJH Document 1 Filed 11/04/20 Page 1 of 6 PageID #: 1

                                                                          FILED
                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF TEXAS
                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS NOV 0 h 2020
                                   LUFKIN DIVISION
                             BY
UNITED STATES OF AMERICA § DEPUTY
                                              §
y.        §           No.        9:20-CR-
                                              §
FRENCH LATRELLE CARPENTER §


                                     INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                        Count One

                                                  Violation: 18U.S.C. § 1029(a)(4)
                                          (Possession of Device Making Equipment)

       On or about August 28, 2020, French Latrelle Carpenter, defendant, in the

Eastern District of Texas, did knowingly and with intent to defraud, have custody or

control of or possessed, device-making equipment, that is known as a credit card account

skimmer, that is a device designed for and capable of making access devices by reading,

recording, writin to and/or encoding information, including account numbers, on a


magnetic credit/debit card strip or credit/debit card security chip, said possession

affecting interstate and foreign commerce.


All in violation of Title 18, United States Code, Section 1029(a)(4).




Indictment - Page 1
 Case 9:20-cr-00057-RC-ZJH Document 1 Filed 11/04/20 Page 2 of 6 PageID #: 2




                                        Count Two

                                                  Violation: 18 U.S.C. § 1029(a)(3)
                                          (Possession of Fifteen or more Unauthorized
                                          Access Devices)



       On or about August 28, 2020, French Latrelle Carpenter, defendant, in the

Eastern District of Texas, did knowingly and with intent to defraud, have custody or

control of or possessed, fifteen or more counterfeit or unauthorized access devices, that is


credit/debit card account numbers, said possession affecting interstate and foreign

commerce.


All in violation of Title 18, United States Code, Section 1029(a)(3).



                                       Count Three

                                              Violation: 18 U.S.C. § 1028A(a)(l)
                                          (Aggravated Identity Theft)

       On or about August 28, 2020, French Latrelle Carpenter, defendant, in the

Eastern District of Texas, did knowingly possess, without lawful authority, a means of

identification of other person or persons, that being credit card account numbers,

during and in relation to a felony violation, to wit, access device fraud in violation 18

U.S.C. § 1029(a)(4), that is the possession of device-making equipment and possession of

fifteen or more unauthorized access devices in violation of 18 U.S.C. § 1029(a)(3).

All in violation of Title 18, United States Code, Section 1028A(a)(l).




Indictment - Page 2
 Case 9:20-cr-00057-RC-ZJH Document 1 Filed 11/04/20 Page 3 of 6 PageID #: 3




       NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

Criminal Forfeiture Pursuant to 18 U.S.C. $ 982(a)(2)(B), 18 U.S.C. § 1029(c)(1)(C)
                                    and 18 U.S.C. § 1028(b)


       As the result of committing the offenses alleged in this Indictment, the defendants

shall forfeit to the United States pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. §

1029(c)(1)(C) and 18 U.S.C. § 1028(b), all pro erty, real or personal, that constitutes or

is derived from proceeds traceable to the aforementioned offense. All such property is

forfeitable to the United States.

    1. The allegations contained in Counts One, Two and Three of this indictment are

         hereby realleged and incorporated by reference for the purpose of alleging

         forfeitures pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. § 1029(c)(1)(C) and

          18 U.S.C. § 1028(b).

   2. Upon conviction of the offenses set forth in Counts One, Two and Three of this

         indictment, French Latrelle Carpenter, defendant, shall forfeit to the United

         States qf America, pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. §

          1029(c)(1)(C) and 18 U.S.C. § 1028(b), any property, real or personal, which

         constitutes or is derived from proceeds traceable to the offenses. The property to

         be forfeited includes, but is not limited to, the following:

       One (1) DEFTUN magnetic credit/debit card strip or credit/debit card security
       chip reader writer encoder, model MSR605X, bearing serial no. A11911150330;

       One (1) ZCS magnetic credit/debit card strip or credit/debit card security chip
       reader writer encoder, model ZCS100-IC, bearing serial no. A11911150330;



Indictment - Page 3
Case 9:20-cr-00057-RC-ZJH Document 1 Filed 11/04/20 Page 4 of 6 PageID #: 4




       One (1) DEFTUN magnetic credit/debit card strip or credit/debit card security
       chip reader writer encoder, model MSRX6(BT), bearing serial no. El 1811302064;

       One (1) Advanced Card Systems magnetic credit/debit card strip or credit/debit
       card security chip reader writer encoder, model ACR38, bearing serial no. RR1 GO-
       861752;

       One (1) black Samsung Galaxy S5 cell phone

       One (1) blue Motorola cell phone

       One (1) black Samsung cell phone



 All pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. § 1029(c)(1)(C) and 18 U.S.C. §

 1028(b).




                                               GRAND JURY FOREPERSON



STEPHEN J. COX
UNITED STATES ATTORNEY


TOMMY L. COLEMAN
Special Assistant United States Attorney




Indictment - Page 4
 Case 9:20-cr-00057-RC-ZJH Document 1 Filed 11/04/20 Page 5 of 6 PageID #: 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

UNITED STATES OF AMERICA §
                                               §
y.        §       No.           9:20-CR-                               1
                                               §
FRENCH LATRELLE CARPENTER §

                                 NOTICE OF PENALTY

                                        Count One


Violation: 18 U.S.C. § 1029(a)(4)
                      (Possession of Device Making Equipment)

Penalty: Imprisonment for not more than 15 years, a fine
                      not to exceed $250,000.00, (or twice the
                      pecuniary gain to the defendant or loss to the
                      victim) or both; and supervised release of not
                      more than three (3) years.


Special Assessment: $100.00


                                        Count Two


Violation: ' 18 U.S.C. § 1029(a)(3)
                      (Possession of Fifteen or more Unauthorized Access Devices)

Penalty: Imprisonment for not more than 10 years, a fine
                      not to exceed $250,000.00, (or twice the
                      pecuniary gain to the defendant or loss to the
                      victim) or both; and supervised release of not
                      more than three (3) years.


Special Assessment: $100.00




Indictment - Page 5
 Case 9:20-cr-00057-RC-ZJH Document 1 Filed 11/04/20 Page 6 of 6 PageID #: 6




                                       Count Three


Violation:            18U.S.C. § 1028A(a)(l)
                      (Aggravated Identity Theft; Aiding & Abetting)

Penalty:              Imprisonment for 2 years, a fine not to exceed
                      $250,000.00, (or twice the pecuniary gain to the
                      defendant or loss to the victim) or both; and
                      supervised release of not more than three (3)
                      years. Imprison ent to run consecutive to any
                      other term of imprisonment imposed for other
                      offenses.


Special Assessment:          $100.00




Indictment Page 6
